Citation Nr: 0837750	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas. 

A February 2008 Board decision reopened the claim for service 
connection for hearing loss, and remanded the claim for 
additional development that included a VA audiology 
examination and medical nexus opinion.  That development was 
completed, and the case was returned to the Board.  


FINDING OF FACT

The veteran was exposed to acoustic trauma in service, 
including from a rocket propelled grenade in April 1968, and 
experienced punctures of both ears in service; hearing loss 
has been continuous since service separation; and the 
competent evidence is in relative equipoise on the question 
of whether the current bilateral hearing loss is related to 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002  & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  



Service Connection for Hearing Loss

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38  U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of  
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in  service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence  is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5  Vet. App. 91, 93 
(1993).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 
38 U.S.C.A. § 1111 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.304 (2007).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id. at 159-60.

In this case, the evidence service treatment records showing 
that at the service entrance examination in February 1966 the 
veteran had some preexisting right ear hearing loss of 30 
decibels at the 4000 Hertz range, and left ear hearing loss 
of 5 decibels at the 500, 1000, and 2000 Hertz ranges, and 
hearing loss of 40 decibels at the 4000 Hertz range.  

Service treatment records include a June 1968 service 
consultation request, which indicates that there was a 
history of a small puncture of the left ear, and of a larger 
puncture of the right ear.  The veteran complained of 
recurrent right ear aches.  He also reported trauma to his 
ears from a rocket propelled grenade being fired during 
service in April 1968.  He complained of pain over the right 
side of his face associated with numbness.  He stated that 
the pain was of sudden onset, would last 1-2 hours, and might 
have been related to sleeping on his right side.  Examination 
revealed normal tympanic membranes and the veteran's auditory 
acuity bilaterally was not perceptively decreased.  The 
examiner could not find any objective pathology in the 
veteran's ears and indicated that the pain was somewhat 
suggestive of vascular headache and seemed to involve more of 
the face than specifically the ear.

The March 1969 service discharge examination report of record 
does not contain audiometric findings or findings concerning 
the evaluation of the veteran's ears.  No hearing defects 
were reported.

In this case, the service treatment records do not include 
audiological measures of the veteran's hearing at service 
separation.  In such cases where audiological measures of 
hearing loss in service do not demonstrate any measurable 
loss of hearing in service, in interpreting 38 C.F.R. § 
3.385, the Court held that "the regulation does not in and of 
itself rule out an award of service connection due to the 
absence of results of an in- service audiometric examination 
capable of being compared with the regulatory pure tone and 
speech recognition criteria . . . Therefore, the provisions 
of 38 C.F.R. § 3.385 do not serve as a bar to service 
connection."  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

On VA examination in February 1991, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
70
LEFT
10
5
5
50
70

Speech recognition scores, using the Maryland CNC test, were 
96 percent in the right ear and 98 percent in the left ear.  
The veteran reported a history of a perforated right tympanic 
membrane in 1968 from a concussion bomb.  The impression was 
sensorineural hearing loss bilaterally.

High frequency sensorineural hearing loss was reported during 
VA treatment in June 1994, and bilateral impaired hearing was 
reported during VA treatment from October to December 1995.  
In September 1999, the veteran stated that hearing loss 
started in service.  

A September 2005 VA audiology examination report reflects 
that the veteran denied any noise exposure prior to entering 
service, the veteran reported continuous post-service 
symptoms of hearing loss, ear infections, and stuffiness.  
The September 2005 audiometric testing scores show continued 
worsening of the veteran's bilateral hearing loss disability.   
Speech recognition scores, using the Maryland CNC test, were 
94 percent in the right ear and 90 percent in the left ear.  
The September 2005 VA audiological examiner indicated that a 
medical nexus opinion on the question of whether the 
veteran's pre-existing bilateral hearing loss was aggravated 
by service would require speculation.

An April 2008 VA audiology examination report reflects that 
the veteran reported a loud bomb blast in service in 1968, 
and, while without hearing protection, in-service noise 
exposure from gun and artillery fire; symptoms of hearing 
loss and perforation of the right ear in service following 
the bomb blast; that he sought treatment for the in-service 
perforation and hearing loss; and denied any noise exposure 
prior to entering service or after service.  The April 2008 
VA audiometric testing scores show continued worsening of the 
veteran's bilateral hearing loss disability that meets the VA 
standards of current hearing loss disability.  The April 2008 
VA audiological examiner indicated that a medical nexus 
opinion on the question of whether the veteran's pre-existing 
bilateral hearing loss was aggravated by service would 
require speculation.  The reason the examiner gave was that 
there was no audiogram performed at the veteran's separation 
from service.  

After a review of all the evidence of record, including the 
veteran's military occupational specialty of rifleman, and 
the veteran's credible statements of multiple acoustic 
traumas in service, including in 1968, the Board finds that 
the veteran was exposed to acoustic trauma in service.  The 
audiometric testing demonstrates that the veteran currently 
has hearing loss the meets VA's definition of hearing loss 
disability under 38 C.F.R. § 3.385.  The remaining question 
is whether the veteran's current bilateral hearing loss 
disability was caused or aggravated by the veteran's service, 
including acoustic trauma in service. 

On the question of relationship to service, by itself, a 
comment by an audiological examiner that the examiner could 
not provide an opinion as to etiology of hearing loss would 
be of no probative value; however, in this case, where the 
evidence clearly and consistently establishes the facts of no 
pre-service or post-service acoustic trauma, multiple in-
service acoustic traumas, in-service treatment in 1968, and 
continuous post-service symptoms of hearing loss disability, 
such additional non-opinion evidence of nexus, in the context 
of a specific request for such an opinion, without a valid 
basis by the VA audiologist for not rendering such an 
opinion, equates to some evidence in favor of the veteran's 
claim.  The September 2005 and April 2008 VA examination 
reports did not indicate any basis in the record for finding 
or opinion that the veteran's hearing loss, which has been 
continuous and progressive since service, was not related to 
the multiple episodes of in-service acoustic trauma.  

The September 2005 and April 2008 VA audiology examination 
reports indicate that the basis for not rendering a medical 
opinion is that there was no service separation examination; 
however, this is not a valid basis for not rendering a nexus 
opinion, and would not be a valid basis to establish the 
absence of medical nexus. The reason for not offering an 
aggravation opinion in this case - the fact that audiometric 
testing at service separation was not conducted - is not an 
evidentiary fact that can be weighed against the veteran's 
claim.  

The "absence of results of an in-service audiometric 
examination capable of being compared with the regulatory 
pure tone and speech recognition criteria . . . do not serve 
as a bar to service connection."  Ledford, 3 Vet. App. at 89.  
See also Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (there is a heightened obligation to assist the 
appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases in which records are presumed to have 
been or were destroyed while the file was in the possession 
of the government). The absence of a service separation 
examination is not a factor that can be held to weigh against 
the veteran's claim, but instead may tend to weigh in favor 
of the veteran's claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where there is of record lay evidence 
of in-service symptoms (the hearing-related disability of 
tinnitus), such symptoms ever since service, and medical 
evidence of a current diagnosis, such evidence suffices to 
indicate that disability may be associated with active 
service.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  
The evidence that is of record establishes clearly and 
consistently establishes multiple in-service acoustic 
traumas, in-service treatment in 1968, and continuous post-
service symptoms of hearing loss disability.  The veteran is 
competent to testify to the in-service acoustic trauma and 
ear pain, in-service treatment for ear pain, symptoms of ear 
pain and chronic hearing loss in service from April 1968 to 
1969, continuous post-service symptoms of progressive 
bilateral hearing loss, and current ear pain and hearing loss 
disability.  

The Federal Circuit Court has, likewise, held that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
No. 07-7029, 2007 WL 1892301 (Fed. Cir. July 3, 2007).  For 
these reasons, the Board finds that the competent evidence is 
in relative equipoise on the question of whether the current 
bilateral hearing loss is related to service.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
bilateral hearing loss was incurred in service.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


